Name: Commission Regulation (EEC) No 2448/89 of 8 August 1989 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1989 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production;  accounting
 Date Published: nan

 10 . 8 . 89 Official Journal of the European Communities No L 233/5 COMMISSION REGULATION (EEC) No 2448/89 of 8 August 1989 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1989 marketing year variable premiums actually granted and the foreseeable premiums for the remainder of the 1989 marketing year, such average being obtained in accordance with the provisions of Article 5 (6); whereas also under Article 5 (3) the amount of the premium per female goat is fixed at 80 % of the premium per ewe ; whereas under Article 5 (9) the amount of the premium per female sheep other than eligible ewes is also fixed at 80 % of the premium per ewe ; Whereas, pursuant to Article 9a of Regulation (EEC) No 1837/80 the amount of the premium must be reduced by the impact on the basis price of the coefficient provided for in Article 9a (2) ; whereas that coefficient wasprovisi ­ onally fixed by Commission Regulation (EEC) No 3817/88 of 7 December 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat f) for the 1989 marketing year ; Whereas pursuant to Article 4 ( 1 ) of Commission Regulation (EEC) No 3007/84 (8), as last amended by Regulation (EEC) No 1514/86 0, the advance is fixed at 30 % of the amount of the estimated foreseeable premium ; whereas under Article 4 (3) of the said Regulation the advance is to be paid only if the amount thereof is at least ECU 1 ; Whereas, in accordance with Article 4 (4) of Regulation (EEC) No 3007/84, where Article 5 (5) of Regulation (EEC) No 1837/80 is applied, the advance paid where appropriate in region 2, is not paid in region 1 ; whereas, however, in view of the present situation of the markets in region 1 , Greece and Italy should be authorized to pay the advance on the said premium by way of derogation from Article 4 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('.),; as last amended by Regulation (EEC) No 1115/88 (2), and in particular Article 5 (4) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium to compensate for the loss of income sustained by producers of sheepmeat, and in certain areas, of goatmeat, whereas these areas are defined in Annex III to Regulation (EEC) No 1837/80 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted (3), as amended by Regulation (EEC) No 3519/86 (4), determining the mountain areas in which the premium may be granted ; whereas Article 5 (9) of Regulation (EEC) No 1837/80 provides for the possibility of the granting of premiums to producers of female sheep of certain mountain breeds other than eligible ewes in certain areas ; whereas these sheep and these areas are defined in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat producers (*), as last amended by Regulation (EEC) No 1970/87 (*) ; Whereas pursuant to Article 5 (4) of Regulation (EEC) No 1837/80 and to enable an advance payment to be made to sheepmeat and goatmeat producers operating in less-favoured agricultural areas, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices ; Whereas under Article 5 (3) of Regulation (EEC) No 1837/80 the amount of the premium per ewe and per region is obtained by multiplying the loss of income referred to in Article 5 (2) by a coefficient expressing for each region the normal annual average production of lamb meat per ewe expressed per 100 kilograms of carcase weight ; whereas, however, for region 5 this loss of income must be reduced by the weighted average of the HAS ADOPTED THIS REGULATION : Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1989 marketing year for the following regions :(*) OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 36 . (3) OJ No L 97, 12. 4. 1986, p. 25. (4) OJ No L 325, 20 . 11 . 1986, p. 17. 0 OJ No L 90, 1 . 4. 1984, p. 40. O OJ No L 337, 8 . 12. 1988 , p . 16. (8) OJ No L 283, 27. 10. 1984, p. 28 . O OJ No L 132, 21 . 5. 1986, p. 16.( «) OJ No L 184, 3 . 7. 1987, p. 23. No L 233/6 Official Journal of the European Communities l 10 . 8 . 89 (ECU/100 kg) I (ECU) Region Difference Region Advance on premiumpayable per female goat 2 3 4 103,793 91,588 119,363 2 7 4.609 2,269 5 54,661 \ I I 6 108,787 I 7 75,613 Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : (ECU) Article 4 1 . The estimated amount of the premium payable per female sheep other than eligible ewe and per region in the areas mentioned in the Annex to Regulation (EEC) No 872/84 is as follows : (ECU)Region Estimated amount of the premium payable per ewe 2 3 4 5 6 7 19,202 20,607 20,889 8,472 19,038 9,452 Region Estimated amount of the premium payable per female sheep other than eligible ewe 5 6,778 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are authorized to pay to sheepmeat producers located in less-favoured agricultural areas shall be as follows : (ECU) 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which the Member States are authorized to pay to producers of female sheep other than eligible ewes located in less-favoured agricultural areas within the areas mentioned in paragraph 1 above shall be as follows : (ECU) Region Advance on premiumpayable per ewe Region Advance on premium payable per femalesheep other than eligible ewes2 3 4 5 6 7 5,761 6,182 6,267 2,542 5,711 2,836 5 2,033 Article 3 1 . The estimated amount of the premium payable per female goat and per region in the areas designated in Annex III of Regulation (EEC) No 1837/80 and in Article 1 of Regulation (EEC) No 1065/86 is as follows : Article 5 In accordance with Article 5 (4) of Regulation (EEC) No 1837/80 and by way of derogation from Article 4 (4) of Regulation (EEC) No 3007/84, Member States of region 1 are hereby authorized to pay the advance payable in region 2 to producers of sheepmeat and, in the case of the areas specified in Annex III to Regulation (EEC) No 1837/80 and Article 1 of Regulation {EEC) No 1065/86, to producers of goatmeat. (ECU) Region Estimated amount of the premiumpayable per female goat 2 7 15,362 7,562 2. Pursuant to Article 5 {4) pit Regulation (EEC) No 1837/80, the advance which the' Member States are authorized to pay to goatmeat producers located in the less-favoured areas with the areas designated in paragraph 1 above shall be as follows : Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 10. 8. 89 Official Journal of the European Communities No L 233/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 1989. For the Commission Ray MAC SHARRY Member of the Commission